DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions.
This Office Action is in response to Amendments and Remarks filed on 03/30/2021.
Claims 21 and 22 have been amended.
Claims 1-22 are currently pending and considered below.

Information Disclosure Statement

The Information Disclosure Statement filed on 04/07/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.


Response to Arguments

Applicant’s arguments and amendments, see Remarks/Amendments, filed 03/30/2021, with respect to the double patenting rejections in view of applications (14/677,943; 15/087,620; 10,699,309) have been fully considered and are persuasive based upon the filing of the appropriate Terminal Disclaimers.  The double patenting rejection is hereby withdrawn.

Allowable Subject Matter

Claims 1-22 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The Examiner adopts the PTAB remarks of 12/24/2020 as the reasons for allowance of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/M.J.C/Examiner, Art Unit 3682

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682